Exhibit 10.1

=

CONFIDENTIAL

 

SUBSCRIPTION AGREEMENT

 

September 29, 2008

 

Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.                                      This Subscription Agreement (this
“Agreement”) is made as of the date set forth below between Wave Systems Corp.,
a Delaware corporation (the “Company”), and the Investor.

 

2.                                      The Company has authorized the sale and
issuance to certain investors of (a) up to 48 shares of Series I Convertible
Preferred Stock (the “Securities”), par value $0.01 per share (the “Series I
Preferred Stock”) for a purchase price of $4,400 per share (the “Purchase
Price”). The terms of the Series I Preferred Stock are set forth in the
Certificate of Designations, attached hereto as Annex III, filed with the
Secretary of State of the State of Delaware on September 12, 2008 (the
“Certificate of Designations”).

 

3.                                      The offering and sale of the Securities
(the “Offering”) are being made pursuant to the Company’s registration statement
including a base prospectus (the “U.S. Base Prospectus”) on Form S-3
(Registration No. 333-150340) filed with the United States Securities and
Exchange Commission (the “Commission”) (which, together with all amendments or
supplements thereto is referred to herein as the “Registration Statement”) and a
Prospectus Supplement containing certain supplemental information regarding the
Securities and terms of the Offering that will be filed with the Commission (the
“Prospectus Supplement”).

 

4.                                      The Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor, for the aggregate purchase price set forth below, the number of
shares of Series I Preferred Stock set forth below (the “Investor Securities”).
The Investor Securities shall be purchased pursuant to the Terms and Conditions
for Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein.

 

5.                                      The Investor represents that, except as
set forth below, (a) it has had no position, office or other material
relationship within the past three years with the Company or any of its
affiliates and (b) it has no direct or indirect affiliation or association with
any NASD member. Exceptions:

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

--------------------------------------------------------------------------------


 

6.                                      The Investor acknowledges that, prior to
or in connection with the execution and delivery of this Agreement, it has
reviewed the final U.S. Base Prospectus, dated June 23, 2008, which is a part of
the Company’s Registration Statement, and the Prospectus Supplement. THIS
AGREEMENT SHALL NOT CONSTITUTE A BINDING COMMITMENT ON THE PART OF THE COMPANY
UNTIL (A) THE COMPANY HAS TIMELY RECEIVED AN EXECUTED COPY OF THE COMPLETED
SUBSCRIPTION AGREEMENT FROM THE INVESTOR AND (B) THE COMPANY HAS DELIVERED TO
THE INVESTOR AN EXECUTED COUNTERPART SIGNATURE PAGE HERETO. THE INVESTOR
ACKNOWLEDGES THAT, AT ANY TIME PRIOR TO THE DELIVERY OF ITS EXECUTED COUNTERPART
SIGNATURE PAGE, THE COMPANY MAY ELECT TO NOT ENTER INTO THIS SUBSCRIPTION
AGREEMENT FOR ANY REASON.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

SIGNATURE PAGE

 

Number of Investor Securities:

                

 

 

 

 

 

 

 

 

Price Per Investor Share:

$4,400

 

 

 

 

 

 

 

 

Aggregate Purchase Price:

$              

 

 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of: September 29, 2008

 

 

 

 

 

INVESTOR

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Phone#:

 

 

Email:

 

 

Agreed and Accepted

 

September 29, 2008:

 

 

 

WAVE SYSTEMS CORP.

 

 

 

By:

 

 

Name:

Gerard T. Feeney

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

EXHIBIT A

 

WAVE SYSTEMS CORP.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to this Agreement, please provide us with the
following information:

 

1.

The exact name that your Investor Securities are to be registered in. You may
use a nominee name if appropriate:

 

 

 

 

 

 

2.

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

 

 

3.

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 

 

4.

The Social Security Number or Tax Identification Number of the registered holder
listed in response to item 1 above:

 

 

 

 

 

 

5.

The mailing address where you would like your certificated securities to be sent
to if different from item 3 above:

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

All capitalized terms not otherwise defined in this Annex I shall have the
meanings ascribed thereto in the Subscription Agreement to which this Annex I is
attached.

 

1.                                      Authorization and Sale of the Investor
Securities. Subject to the terms and conditions of this Agreement, the Company
has authorized the sale of the Investor Securities.

 

2.                                      Agreement to Sell and Purchase the
Investor Securities;.

 

2.1.                            At the Closing (as defined in Section 3.1), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions set forth herein, the number of Investor
Securities set forth on the last page of the Subscription Agreement to which
these Terms and Conditions for Purchase of Investor Securities are attached as
Annex I (the “Signature Page”) for the aggregate purchase price therefor set
forth on the Signature Page.

 

2.2.                            The Company proposes to enter into substantially
this same form of Subscription Agreement with certain other investors (the
“Other Investors”) and expects to complete sales of some or all of the remaining
Securities to them as part of the Offering (subject to Section 3.2(b) below).
The Investor and the Other Investors are hereinafter sometimes collectively
referred to as the “Investors”. The Company may complete sales of the remaining
Securities in this Offering to certain of the Other Investors without requiring
such Other Investors to enter into a Subscription Agreement; such sales shall
nevertheless be on the same price terms as the price terms for all of the other
sales in the Offering.

 

3.                                      Closings and Delivery of the Securities
and Funds.

 

3.1.                            Closing. The completion of the purchase and sale
of the Securities (the “Closing”) will occur on or before September 30, 2008
(the “Closing Date”). At the Closing: (a) the Company will deliver (by overnight
courier) a certificate representing the number of shares of Series I Preferred
Stock set forth on the Signature Page registered in the name of the Investor or,
if so indicated on the Investor Questionnaire attached to the Subscription
Agreement as Exhibit A, in the name of a nominee designated by the Investor and
(b) the aggregate purchase price for the Investor Securities being purchased by
the Investor will be paid by or on behalf of the Investor to the Company by wire
transfer of immediately available funds to the account set forth on Annex II
hereto the aggregate purchase price for the Securities being purchased by the
Investor hereunder.

 

3.2.                            (a)                                  Conditions
to the Company’s Obligations. The Company’s obligation to issue the Investor
Securities to the Investor will be subject to (i) the receipt by the Company of
the aggregate purchase price for the Investor Securities being purchased
hereunder as set forth on the Signature Page, (ii) the accuracy of the
representations and warranties made by the Investor in this Agreement, (iii) the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date, (iv) the Registration Statement remaining in effect and no stop

 

--------------------------------------------------------------------------------


 

order proceedings with respect thereto being pending or threatened, and
(v) there being no objections raised by the staff of the NASDAQ Stock Market to
the consummation of the sale without the approval of the Company’s stockholders.

 

(b)                                 Conditions to the Investor’s Obligations.
The Investor’s obligation to purchase the Investor Securities will be subject to
(i) the filing by the Company of the Certificate of Designations with the
Secretary of State of the State of Delaware, substantially in the form attached
hereto as Annex III and (ii) the fulfillment of those other undertakings of the
Company with respect to the Investor Securities and/or the Investor to be
fulfilled prior to the Closing Date. The Investor’s obligations are expressly
not conditioned on the purchase by any or all of the Other Investors of the
remaining Securities that they have agreed to purchase from the Company.

 

4.                                      Representations, Warranties and
Covenants.

 

4.1.                            Representations, Warranties and Covenants of the
Investor.

 

(a)                                  The Investor represents and warrants to,
and covenants with, the Company that: (a) the Investor is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in shares presenting an investment decision like that
involved in the purchase of the Investor Securities, including investments in
securities issued by the Company and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the Investor Securities;
(b) the Investor has answered all questions on the Signature Page for use in the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date; and (c) the
Investor, in connection with its decision to purchase the number of Investor
Securities set forth on the Signature Page, is relying only upon the U.S. Base
Prospectus, the Prospectus Supplement and the documents incorporated by
reference therein.

 

(b)                                 The Investor acknowledges, represents and
agrees that no action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Investor
Securities, or possession or distribution of offering materials in connection
with the issue of the Investor Securities, in any jurisdiction outside the
United States where action for that purpose is required. The Investor, if
outside the United States, will comply with all applicable laws and regulations
in each foreign jurisdiction in which it purchases, offers, sells or delivers
Investor Securities or has in its possession or distributes any offering
material, in all cases at its own expense.

 

(c)                                  The Investor further represents and
warrants to, and covenants with, the Company that: (a) the Investor has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement;
and (b) this Agreement constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general

 

--------------------------------------------------------------------------------


 

principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(d)                                 The Investor understands that nothing in
this Agreement or any other materials presented to the Investor in connection
with the purchase and sale of the Investor Securities constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Investor Securities.

 

(e)                                  The Investor represents, warrants and
agrees that, since the earlier to occur of (i) the date on which the Investor
was first contacted about the Offering and (ii) the date that is the tenth
(10th) trading day prior to the date of this Agreement, it has not directly or
indirectly (a) engaged in any short selling, (b) established or increased any
“put equivalent position” as defined in Rule 16(a)-1(h) under the Securities
Exchange Act of 1934 or (c) granted any option for the purchase of or entered
into any hedging or similar transaction with the same economic effect as a short
sale, in each case with respect to the Company’s securities.

 

5.                                      Survival of Representations, Warranties
and Agreements. Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein will survive the execution of this Agreement,
the delivery to the Investor of the Investor Securities being purchased and the
payment therefor.

 

6.                                      Notices. All notices, requests, consents
and other communications hereunder will be in writing, will be mailed (a) if
within the domestic United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered from outside the United States, by
International Federal Express or facsimile, and will be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed, (iii) if delivered by International
Federal Express, two business days after so mailed, and (iv) if delivered by
facsimile, upon electronic confirmation of receipt and will be delivered and
addressed as follows:

 

(a)                                  if to the Company, to:

 

Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238
Fax: (413) 243-0391
ATTN:  Gerard Feeney, CFO

 

with copies to:

 

Bingham McCutchen LLP
399 Park Avenue
New York, NY 10022

Fax: (212) 752-5378
ATTN:  Neil W. Townsend

 

--------------------------------------------------------------------------------


 

(b)                                 if to the Investor, at its address on the
Signature Page hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

 

7.                                      Changes. This Agreement shall not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor.

 

8.                                      Headings. The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and will not be deemed to be part of this Agreement.

 

9.                                      Severability. In case any provision
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby.

 

10.                               Governing Law; Jurisdiction. This Agreement
will be governed by, and construed in accordance with, the internal laws of the
State of New York, without giving effect to the principles of conflicts of law
that would require the application of the laws of any other jurisdiction. Any
legal action, suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby shall only be instituted, heard and
adjudicated (excluding appeals) only in a state or federal court located in New
York, and each party hereto knowingly, voluntarily and intentionally waives any
objection which such party may now or hereafter have to the laying of the venue
of any such action, suit or proceeding, and irrevocably submits to the exclusive
personal jurisdiction of any such court in any such action, suit or proceeding.
Service of process in connection with any such action, suit or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement.

 

11.                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which will constitute an original, but all
of which, when taken together, will constitute but one instrument, and will
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

12.                               Confirmation of Sale. The Investor
acknowledges and agrees that such Investor’s receipt of the Company’s
counterpart to this Agreement shall constitute written confirmation of the
Company’s sale of Investor Securities to such Investor.

 

13.                               Entire Agreement. This Agreement and the
Warrant constitutes the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes all prior agreements and
understandings between such parties with respect to such subject matter.

 

14.                               No Assignment. This Agreement shall not be
assigned by any party hereto, without the express prior written consent of the
Company or the Investor.

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Company Wire Instructions

 

In accordance with section 3.1(b) of the terms and conditions attached hereto as
Annex I, remit by wire transfer the amount of funds equal to the aggregate
purchase price for the shares being purchased by the investor to the following
account:

 

Wire info for:  Wave Systems Corp

 

480 Pleasant Street

 

Lee, MA 01238

 

 

Account:  Wave Systems Corp

 

HSBC Bank

 

452 Fifth Avenue

 

New York, NY 10018

 

 

Bank ABA/Routing #  021001088

 

US Govt MM Fund:  610185055

 

Contact:  Will Aquino  /  Phone:  212-525-8859   / Fax: 212-525-8924

 

International Transactions:  Use Swift #   MRMDUS33

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Certificate of Designation

 

(See attached)

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF DESIGNATIONS

 

of

 

SERIES I CONVERTIBLE PREFERRED STOCK

 

of

 

WAVE SYSTEMS CORP.

 

Wave Systems Corp., a corporation organized and existing under the laws of the
State of Delaware (the “Corporation”), does hereby certify that, pursuant to the
authority conferred on the Board of Directors of the Corporation by the Restated
Certificate of Incorporation (the “Certificate of Incorporation”) of the
Corporation, on September 11, 2008 the Board of Directors of the Corporation
duly adopted the following resolution establishing a series of 2,000 shares of
Preferred Stock of the Corporation designated as “Series I Convertible Preferred
Stock” (referred to herein as the “Series I Preferred Stock”):

 

RESOLVED, that the Board has determined that it is in the best interests of the
Corporation to provide for the designation and issuance of Series I Preferred
Stock, par value $0.01 per share, to consist of up to 2,000 shares, and hereby
fixes the powers, designations, preferences and relative other special rights of
the shares of such Series I Preferred Stock as follows:

 

SERIES I PREFERRED STOCK

 

1.             Designation.  This resolution shall provide for a series of
preferred stock, the designation of which shall be “Series I Convertible
Preferred Stock”, par value $0.01 per share.  The number of authorized shares
constituting the Series I Preferred Stock is 2,000.  The Series I Preferred
Stock will have the liquidation preferences set forth in Section 4 below.

 

2.             Rank.  With respect to the payment of dividends and other
distributions on the capital stock of the Corporation, including distribution of
the assets of the Corporation upon a Liquidation Event (as defined below), the
Series I Preferred Stock shall be senior to the Class A Common Stock of the
Corporation, $0.01 par value per share (“Class A Common Stock”), and the Class B
Common Stock of the Corporation, $0.01 par value per share (collectively with
the Class A Common Stock, the “Common Stock”), and, except for any series of
preferred stock that is designated by the Board of Directors after the date
hereof as senior to the Series I Preferred Stock (“Senior Stock”) or as pari
passu with the Series I Preferred Stock (the “Pari Passu Stock”), senior to all
other series of preferred stock (collectively, the Common Stock and all such
other series of preferred stock that are not Senior Stock or Pari Passu Stock,
the “Junior Stock”).

 

3.             Dividends.

 

(a)           Holders of shares of outstanding Series I Preferred Stock shall be
entitled to receive, out of funds of the Corporation legally available therefor,
dividends at the annual rate

 

--------------------------------------------------------------------------------


 

of 8.0% per share on the Original Purchase Price (the “Dividend Rate”). 
Dividends shall be declared by the Corporation and paid in arrears on each
Dividend Payment Date (as defined below) commencing on March 15, 2009 for the
Dividend Period ending immediately prior to such Dividend Payment Date.  Such
dividends shall be payable to the record holders of Series I Preferred Stock on
the record date on which such dividends are declared (notwithstanding any
transfer or other disposition after such record date and prior to the Dividend
Payment Date).  If a Dividend Payment Date is not a business day, payment will
be made on the next succeeding business day, without any interest or other
payment in lieu of interest accruing with respect to this delay.  Subject to
Section 3(e) below, all such dividends shall accrue from the most recent date as
to which dividends shall have been paid or, if no dividends have been paid, from
the original date of issuance of the Series I Preferred Stock (the “Issue
Date”), whether or not in any Dividend Period(s) there shall have been funds of
the Corporation legally available for the payment of such dividends. 
Notwithstanding the foregoing, such dividends shall be paid only to the extent
assets are legally available therefor on the Dividend Payment Date and any
amounts for which assets are not legally available shall be paid promptly as
assets become legally available therefore.  Any partial payment of dividends
otherwise required to be paid on a Dividend Payment Date will be made pro rata
among the applicable record holders of shares of Series I Preferred Stock based
on their respective holdings of such shares.

 

(i)            The term “Dividend Payment Date” shall mean September 15th and
March 15th of each year, beginning with March 15, 2009.

 

(ii)           The term “Dividend Period” shall mean the period from and
including a Dividend Payment Date through the day immediately preceding the next
Dividend Payment Date, except that the initial Dividend Period will commence on
and include the Issue Date and will end on the day immediately preceding the
first Dividend Payment Date

 

(b)           Method of Payment of Dividends.  Prior to the fifth anniversary of
the date hereof, the Company may elect to pay any declared dividend on the
Series I Preferred Stock (in accordance with the applicable Stockholder
Instructions) in any one of the following manners:

 

(i)            in cash;

 

(ii)           by delivery of shares of Class A Common Stock; or

 

(iii)          through any combination of cash and shares of Class A Common
Stock.

 

Class A Common Stock issued in payment or partial payment of a declared dividend
shall be issued at a price per share equal to the then current Series I
Conversion Price (as defined below). After the fifth (5th) anniversary of the
date hereof the Company may dividends only in cash.

 

The term “Stockholder Instructions” means (A) with respect to the payment of
cash dividends to a holder of Series I Preferred Stock, the address of the
stockholder on the books and records of the Corporation to which a check
representing such dividends may be mailed and (B) with respect to the payments
of dividends in Class A Common Stock or the issuance of Class A Common Stock
upon any conversion of shares of Series I Preferred Stock pursuant to Section 6

 

2

--------------------------------------------------------------------------------


 

below, the account of the holder with the Depository Trust Company on record
with the Corporation (to which such shares of Class A Common Stock may be
transferred via the Deposit Withdrawal Agent Commission System) as set forth in
(x) in the Subscription Agreement pursuant to which the shares were purchased
from the Corporation or (y) the Conversion Notice.  The Stockholder Instructions
may include any other manner of payment or delivery agreed to by the Corporation
and the stockholder.

 

(c)           So long as any shares of Series I Preferred Stock are outstanding,
the Corporation shall not declare, pay or set apart for payment any dividend or
make any distribution on any Junior Stock (other than dividends or distributions
payable in additional shares of Junior Stock), unless at the time of such
dividend or distribution the Corporation shall have paid all accrued and unpaid
dividends on the outstanding shares of Series I Preferred Stock.  For purposes
hereof, unless the context otherwise requires, “distribution” shall mean the
transfer of cash or property without consideration, whether by way of dividend
or otherwise, payable other than in shares of Class A Common Stock or other
equity securities of the Corporation, or the purchase or redemption of shares of
the Corporation (other than repurchases of Class A Common Stock held by
employees or consultants of the Corporation upon termination of their employment
or services pursuant to agreements providing for such repurchase or upon the
cashless exercise of options held by employees or consultants) for cash or
property.

 

(d)           In the event that the Board of Directors shall declare and set
apart for payment, out of funds legally available therefore, any cash dividend
on the shares of Class A Common Stock, in addition to the dividends and
preferences provided for in Sections 3(a) and (c) above, the holders of the
Series I Preferred Stock shall be entitled to receive, on a pro rata basis with
the holders of Class A Common Stock, the cash dividend such holders would have
otherwise been entitled to if they had elected to convert all of their shares of
Series I Preferred Stock pursuant to Section 6 immediately prior to the
declaration of such dividend.

 

(e)           Notwithstanding the foregoing provisions, upon any conversion of a
share of Series I Preferred Stock pursuant to Section 6 below, all dividends
that have accrued since the last Dividend Payment Date shall be waived and
cancelled.

 

(f)            All numbers relating to calculation of dividends shall be subject
to equitable adjustment in the event of any stock dividend, stock split,
combination, reorganization, recapitalization, reclassification or other similar
event involving the Preferred Stock or the Common Stock.

 

4.             Liquidation, Dissolution or Winding Up.

 

(a)           In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Corporation (a “Liquidation Event”), the
holders of shares of  Series I Preferred Stock then outstanding shall be
entitled to be paid out of the assets of the Corporation available for
distribution to its stockholders, but before any payment shall be made to the
holders of Junior Stock, by reason of their ownership thereof, an amount per
share equal to the sum (the “Series I Liquidation Preference”) of (i) $ 4,400
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization affecting such shares) (the
“Original Issue Price”), plus (ii) all accrued and unpaid dividends.  If upon
any such

 

3

--------------------------------------------------------------------------------


 

liquidation, dissolution or winding up of the Corporation the assets of the
Corporation available for distribution to its stockholders shall be insufficient
to pay the full Series I Liquidation Preference, the holders of shares of 
Series I Preferred Stock and any Pari Passu Stock shall share ratably in the
assets and funds of the Corporation available for distribution to its
stockholders in proportion to the respective amounts which would otherwise be
payable in respect of the shares held by them upon such distribution if all
amounts payable on or with respect to such shares were paid in full.

 

(b)           After payment in full of the Series I Liquidation Preference to
holders of all shares of Series I Preferred Stock, the Series I Preferred Stock
shall not be entitled to receive any additional cash, property or other assets
of the Corporation upon the liquidation, dissolution or winding up of the
Corporation.

 

(c)           Any merger or consolidation of the Corporation into or with
another corporation (except one in which the holders of capital stock of the
Corporation immediately prior to such merger or consolidation continue to hold a
majority of the voting power of the capital stock of the surviving or acquiring
corporation (on a fully diluted basis) immediately after such merger or
consolidation), or sale of all or substantially all the assets of the
Corporation (each of the foregoing, a “Sale Event”), shall be deemed to be a
Liquidation Event of the Corporation for purposes of this Section 4, and the
agreement or plan of merger or consolidation with respect to such merger,
consolidation or sale shall provide that the consideration payable to the
stockholders of the Corporation (in the case of a merger or consolidation), or
consideration payable to the Corporation, together with all other available
assets of the Corporation (in the case of an asset sale), shall be distributed
to the holders of capital stock of the Corporation in accordance with
Section 4(a).  The amount deemed distributed to the holders of Series I
Preferred Stock upon any such merger, consolidation or sale shall be determined
by the Board of Directors of the Corporation based on the net cash or the net
value of the property, rights or securities distributed to such holders by the
Corporation or the acquiring person, firm or other entity.  The provisions of
this Section 4(c) shall not apply to any Sale Event (i) involving (a) only a
change in the state of  incorporation of the Corporation or (b) a merger of the
Corporation with or into a wholly-owned subsidiary of the Corporation that is
incorporated in the United States or (ii) that the holders of at least a
majority of the outstanding shares of Series I Preferred Stock elect not to
treat as a Sale Event for purposes of this Section 4.

 

5.             Voting.  The holders of the Series I Preferred Stock shall not be
entitled to any voting rights except as may be required by law and except that
the Corporation may not amend or repeal the preferences, special rights or other
powers of the Series I Preferred Stock set forth herein so as to affect
adversely the Series I Preferred Stock without the written consent or
affirmative vote of the holders of a majority of the then outstanding shares of
Series I Preferred Stock, given in writing or by vote at a meeting, consenting
or voting (as the case may be) separately as a class.  Any such amendment or
repeal that is that is so approved by the holders of a majority of the then
outstanding shares of Series I Preferred Stock shall be effective and binding
upon all of the holders of shares of Series I Preferred Stock.  The Class A
Common Stock into which the Series I Preferred Stock is convertible shall, upon
issuance, have all of the same voting rights as other issued and outstanding
Class A Common Stock of the Corporation.

 

4

--------------------------------------------------------------------------------


 

6.             Conversion Rights.

 

(a)           Right to Convert.

 

(i)            Each share of Series I Preferred Stock shall be convertible, at
the option of the holder thereof, at any time and from time to time, and without
the payment of additional consideration by the holder thereof, into such number
of fully paid and nonassessable shares of Class A Common Stock as is determined
by dividing (x) the Original Issue Price by (y) the Series I Conversion Price
(as defined below) in effect at the time of conversion (a “Voluntary
Conversion”).  The Series I Conversion Price shall initially be $0.44.  The
Series I Conversion Price, and the rate at which shares of Series I Preferred
Stock may be converted into shares of Class A Common Stock, shall be subject to
adjustment as provided below.

 

(ii)           To complete a Voluntary Conversion of shares of Series I
Preferred Stock the holder thereof shall deliver to the Corporation at its
principal office (A) a completed and executed notice of conversion substantially
in the form attached hereto as Exhibit A (the “Conversion Notice”) and (B) the
certificate representing the shares of Series I Preferred Stock to be so
converted.  The Corporation shall, within three (3) trading days following the
date of receipt by the Corporation of the executed Conversion Notice and such
share certificate, direct its transfer agent to issue and deliver, in accordance
with the Stockholder Instructions, the number of shares of Class A Common Stock
to which the holder shall be entitled.  In the event that any such conversion is
for a portion of the shares of Series I Preferred Stock represented by the share
certificate surrendered for conversion, the Corporation shall issue and deliver
to the holder (to the address of such holder on the books and records of the
Corporation) promptly after such conversion a new share certificate representing
the remainder of the shares of Series I Preferred Stock.

 

(iii)          All shares of Series I Preferred Stock which shall have been
converted as herein provided shall no longer be deemed to be outstanding and all
rights with respect to such shares, including the rights, if any, to receive
notices and to vote, shall immediately cease and terminate on the date the
Conversion Notice is received by the Corporation, except only the right of the
holders thereof to receive shares of Class A Common Stock in exchange therefor. 
Any shares of Series I Preferred Stock so converted shall be retired and
cancelled and shall not be reissued, and the Corporation (without the need for
stockholder action) may from time to time take such appropriate action as may be
necessary to reduce the authorized number of shares of Series I Preferred Stock
accordingly.

 

(b)           Mandatory Conversion.

 

(i)            Each share of Series I Preferred Stock outstanding on the
Mandatory Conversion Date shall, automatically and without any action on the
part of the holder thereof, convert into a number of fully paid and
nonassessable shares of Class A Common Stock as is determined by dividing
(x) the Original Issue Price by (y) the Series I Conversion Price in effect on
the Mandatory Conversion Date.

 

(ii)           As used herein, “Mandatory Conversion Date” shall be the first
date on which the average of the Closing Bid Prices (as defined below) of the
Class A Common

 

5

--------------------------------------------------------------------------------


 

Stock for the fifteen (15) trading day period then ended equals or exceeds $1.10
per share (the “Bid Price Target”).

 

(iii)          The term “Closing Bid Price” shall mean, for any date, the last
closing bid price determined by the first of the following clauses that applies:
(a) if the Class A Common Stock is then listed or quoted on a Trading Market,
the last closing bid price of the Class A Common Stock for such date on the
Trading Market on which the Class A Common Stock is then listed or quoted for
trading as reported by Bloomberg Financial L.P.; (b) if the Class A Common Stock
is not then quoted for trading on a Trading Market and if prices for the Common
Stock are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the last closing bid price per share of the Class A Common Stock so reported for
such date; or (d) in all other cases, the fair market value of a share of
Class A Common Stock as determined in a reasonable manner and in good faith by
the Company.

 

As used herein, the term “Trading Market”, shall mean:  the NASDAQ Global
Market, the American Stock Exchange, the New York Stock Exchange, the NASDAQ
Capital Market or the OTC Bulletin Board.

 

(iv)          On the Mandatory Conversion Date, the outstanding shares of
Series I Preferred Stock shall be converted automatically without any further
action by the holders of such shares and whether or not the certificates
representing such shares are surrendered to the Corporation or its transfer
agent; provided, however, that the Corporation shall not be obligated to issue
the shares of Class A Common Stock issuable upon conversion of any shares of
Series I Preferred Stock unless the certificates representing such shares are
either delivered to the Corporation or the holder certifies to the Corporation
that such certificates have been lost, stolen, or destroyed, and executes an
agreement satisfactory to the Corporation to indemnify the Corporation from any
loss incurred by it in connection therewith.  Upon the occurrence of the
automatic conversion of the Series I Preferred Stock pursuant to this Section 6,
each holder of the Series I Preferred Stock shall surrender his, her or its
certificates representing the shares of Series I Preferred Stock to the
Corporation and the Corporation shall deliver the shares of Class A Common Stock
issuable upon such conversion to such holder (in accordance with the Stockholder
Instructions) within three (3) business days of the holder’s delivery of such
certificates.

(v)           All certificates evidencing shares of Series I Preferred Stock
which are required to be surrendered for conversion in accordance with the
provisions hereof shall, from and after the Mandatory Conversion Date, be deemed
to have been retired and cancelled and the shares of Series I Preferred Stock
represented thereby converted into Class A Common Stock for all purposes,
notwithstanding the failure of the holder or holders thereof to surrender such
certificates on or prior to such date.  Such converted Series I Preferred Stock
may not be reissued, and the Corporation may thereafter take such appropriate
action (without the need for stockholder action) as may be necessary to reduce
the authorized number of shares of Series I Preferred Stock accordingly.

 

(c)           Dividends Upon Conversion.  Upon any conversion of the Series I
Preferred Stock pursuant to this Section 6, the Corporation shall pay to the
holder of the Series I

 

6

--------------------------------------------------------------------------------


 

Preferred Stock so converted (in accordance with Section 3(b) above) any
dividends in respect of such shares that have accrued through the immediately
preceding Dividend Payment Date and that have not yet been paid (if any), and
all dividends that have accrued since the last Dividend Payment Date shall be
waived and cancelled in accordance with Section 3(e) above.

 

(d)           Adjustment for Stock Splits and Combinations.  If the Corporation
shall at any time or from time to time after the Original Issue Date effect a
subdivision of the outstanding Class A Common Stock, the Series I Conversion
Price and the Bid Price Target then in effect immediately before that
subdivision shall be proportionately decreased.  If the Corporation shall at any
time or from time to time after the Original Issue Date combine the outstanding
shares of Class A Common Stock, the Series I Conversion Price and the Bid Price
Target then in effect immediately before the combination shall be
proportionately increased.  Any adjustment under this Section shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

 

(e)           Adjustment for Reclassification, Exchange, or Substitution.  If
the Class A Common Stock issuable upon the conversion of the Series I Preferred
Stock shall be changed into the same or a different number of shares of any
class or classes of stock, whether by capital reorganization, reclassification,
or otherwise (other than a subdivision or combination of shares or stock
dividend provided for above, or a reorganization, merger, consolidation, or sale
of assets provided for below), then and in each such event the holder of each
such share of Series I Preferred Stock shall have the right thereafter to
convert such share into the kind and amount of shares of stock and other
securities and property receivable, upon such reorganization, reclassification,
or other change, by holders of the number of shares of Class A Common Stock into
which such shares of Series I Preferred Stock might have been converted
immediately prior to such reorganization, reclassification, or change, all
subject to further adjustment as provided herein.

 

(f)            Adjustment for Merger or Reorganization, etc.  Subject to the
provisions of Section 4(c), in case of any consolidation or merger of the
Corporation with or into another corporation, each share of Series I Preferred
Stock that remains outstanding upon such consolidation or merger shall
thereafter be convertible (or shall be converted into a security which shall be
convertible) into the kind and amount of shares of stock or other securities or
property to which a holder of the number of shares of Class Common Stock of the
Corporation deliverable upon conversion of one share of Series I Preferred Stock
would have been entitled upon such consolidation or merger; and, in such case,
appropriate adjustment (as determined in good faith by the Board of Directors)
shall be made in the application of the provisions in this Section 6 set forth
with respect to the rights and interest thereafter of the holders of the
Series I Preferred Stock, to the end that the provisions set forth in this
Section 6 (including provisions with respect to changes in and other adjustments
of the Series I Conversion Price) shall thereafter be applicable, as nearly as
reasonably may be, in relation to any shares of stock or other property
thereafter deliverable upon the conversion of the Series I Preferred Stock.

 

(g)           No Impairment.  The Corporation will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to

 

7

--------------------------------------------------------------------------------


 

avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Corporation, but will at all times in good faith
assist in the carrying out of all the provisions of this Section 6 and in the
taking of all such action as may be necessary or appropriate in order to protect
the conversion rights of the holders of the Series I Preferred Stock against
impairment.

 

(h)           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Series I Conversion Price pursuant to this
Section 6, the Corporation at its expense shall promptly compute such adjustment
or readjustment in accordance with the terms hereof and furnish to each holder
of Series I Preferred Stock a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based.  The Corporation shall, upon the written request at any
time of any holder of Series I Preferred Stock, furnish or cause to be furnished
to such holder a similar certificate setting forth (i) such adjustments and
readjustments, (ii) the Series I Conversion Price then in effect, and (iii) the
number of shares of Class A Common Stock and the amount, if any, of other
securities, cash or property which then would be received upon the conversion of
Series I Preferred Stock.

 

(i)            Reservation of Shares.  The Corporation shall at all times when
the Series I Preferred Stock shall be outstanding, reserve and keep available
out of its authorized but unissued stock, for the purpose of effecting the
conversion of the Series I Preferred Stock, such number of its duly authorized
shares of Class A Common Stock as shall from time to time be sufficient to
effect the conversion of all outstanding Series I Preferred Stock.  Before
taking any action which would cause an adjustment reducing the Series I
Conversion Price below the then par value of the shares of Class A Common Stock
issuable upon conversion of the Series I Preferred Stock, the Corporation will
take any corporate action which may, in the opinion of its counsel, be necessary
in order that the Corporation may validly and legally issue fully paid and
nonassessable shares of Class A Common Stock at such adjusted Series I
Conversion Price.

 

(j)            No Fractional Shares.  No fractional shares of Class A Common
Stock shall be issued upon conversion of the Series I Preferred Stock.  In lieu
of any fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the then
effective Series I Conversion Price.

 

7.             Transfers.  Shares of Series I Preferred Stock may not be
assigned, sold, pledged, hypothecated or otherwise transferred (a “Transfer”),
other than by operation of law without the prior written consent of the
Corporation and any such attempted Transfer without the prior written consent of
the Corporation shall be null and void and of no force or effect.  Each share
certificate representing shares of Series I Preferred Stock shall bear the
following legend:

 

THE SHARES OF SERIES I CONVERTIBLE PREFERRED STOCK REPRESENTED BY THIS
CERTIFICATE MAY NOT BE ASSIGNED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, OTHER
THAN BY OPERATION OF LAW, WITHOUT THE PRIOR WRITTEN CONSENT OF THE CORPORATION

 

8

--------------------------------------------------------------------------------


 

AND ANY SUCH ATTEMPTED TRANSFER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
CORPORATION SHALL BE NULL AND VOID AND OF NO FORCE OR EFFECT, AS SET FORTH IN
SECTION 7 OF THE SERIES I CONVERTIBLE PREFERRED STOCK CERTIFIATE OF DEISGNATIONS
FILED WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE ON SEPTEMBER 12,
2008.  A COPY OF THIS CERTIFICATE OF DESIGNATIONS MAY BE OBTAINED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE CORPORATION.

 

8.             Miscellaneous.

 

(a)           Headings of Subdivisions.  The headings of the various Sections
hereof are for convenience of reference only and shall not affect the
interpretation of any of the provisions hereof.

 

(b)           Waiver.  The holders of record of at least a majority of the
shares of Series I Preferred Stock may be written notice to the Corporation
waive or modify past, present or future compliance by the Corporation with any
of the conditions, covenants or obligations set forth herein applicable to the
Series I Preferred Stock.  Any waiver by the holders of Series I Preferred Stock
of a breach of any provision herein as contemplated by the preceding sentence,
shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by the holders of the Series I Preferred Stock, as
applicable, to exercise any right or privilege hereunder shall be deemed a
waiver of such holders’ rights to exercise the same at any subsequent time or
times hereunder.

 

(c)           Severability of Provisions. If any right, preference or limitation
of the Series I Preferred Stock set forth herein (as this resolution may be
amended from time to time) is invalid, unlawful or incapable of being enforced
by reason of any rule of law or public policy, all other rights, preferences and
limitations set forth in this resolution (as so amended), which can be given
effect without the invalid, unlawful or unenforceable right, preference or
limitation shall, nevertheless, remain in full force and effect, and no right,
preference or limitation herein set forth shall be deemed dependent upon any
other such right, preference or limitation unless so expressed.

 

[Remainder of page intentionally left blank, signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Wave Systems Corp. has caused this certificate to be signed
on its behalf by Gerard T. Feeney, its Chief Financial Officer, this 12th day of
September, 2008.

 

 

WAVE SYSTEMS CORP.

 

 

 

 

 

 

 

By:

/s/ Gerard T. Feeney

 

Name:

Gerard T. Feeney

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAVE SYSTEMS CORP.

 

CONVERSION NOTICE

 

Reference is made to the Certificate of Designations of the Series I Convertible
Preferred Stock (the “Certificate of Designations”) of Wave Systems Corp., a
Delaware corporation (the “Company”). In accordance with and pursuant to the
Certificate of Designations, the undersigned hereby elects to convert the number
of shares of Series I Convertible Preferred Stock, par value $.01 per share (the
“Preferred Stock”), of the Company, indicated below into shares of Class A
Common Stock, par value $.01 per share (the “Common Stock”), of the Company, by
tendering the stock certificate(s) representing the share(s) of Preferred Stock
specified below as of the date specified below.

 

Date:

 

 

 

Number of shares of Preferred Stock to be converted:

 

 

 

Stock certificate no(s). of the Preferred Stock to be converted:

 

 

Please issue the Common Stock into which the Preferred Stock is being converted
in the following name and to the following account number at the Depository
Trust Company (to which the Common Stock will be transferred via the Deposit
Withdrawal Agent Commission System):

 

Issue to:

 

 

 

Account No.:

 

 

 

Authorization:

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------